Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed January 28, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-14, 20-22 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cucci et al. (5,528,409) in view of Tatum et al. (7,831,152 from Applicant’s Information Disclosure Statement) further in view of Chaimowicz (GB 1101223 A).
Regarding claims 1, 2, 14, 20-22, 25 and 26, Cucci et al., henceforth Cucci, discloses an optical probe system comprising a radiation source (42 in Fig. 1) configured to emit a first radiation beam, said first radiation beam comprising optical energy and first data (“power + data”), a photodetector (26) configured to detect a 
Still regarding claims 1, 2, 14, 20-22, 25 and 26, Cucci teaches the claimed invention except for the optical probe configured for insertion in a subject.  Tatum et al, henceforth Tatum, discloses an optical probe (10 in Fig. 1) integrated into a medical device such as a catheter (see column 8, line 56 to column 9, line 7) wherein the medical device further comprises the radiation source (18) and having a distal end (14) configured for insertion in a subject wherein the optical probe comprises an optical guide (16) connecting the distal end with a proximal end (12), the optical probe having at the distal end an optical converter circuit (24) configured for insertion in the subject in  in the device of Cucci for the purpose of using the probe in medical applications without a remote power source.    
Still regarding claims 1, 2, 14, 20-22, 25 and 26, the proposed combination of Cucci and Tatum teaches the claimed invention except for a single junction semiconductor.  Chaimowicz discloses a single junction optoelectronic semiconductor configured to perform photo-induced electroluminescence which receives a first radiation beam and emits a second radiation beam in the abstract.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the time of the invention would have found it obvious to use a single junction optoelectronic semiconductor as disclosed by Chaimowicz in the device of the proposed combination of Cucci and Tatum for the purpose of providing two way transmission using a single device.  
Regarding claim 3, Cucci discloses an optical fiber in column 3, lines 27-31.
Regarding claim 4, Cucci discloses a control unit (24) connected to the radiation source and configured to control the optical energy and providing the first data thereto 
Regarding claim 5, Cucci discloses the control unit configured for operating a control loop for controlling at least one of the optical energy and first data based at least partly on the second data in Fig. 1.
Regarding claims 6 and 7, Cucci discloses the second radiation beam is dependent upon an electrical load on the optoelectronic device wherein the control loop is configured to optimize the electrical load on said optoelectronic device in column 4, line 52 to column 6, line 14.
Regarding claim 8, Cucci discloses the optoelectronic device comprises a light emitting diode (64) in Fig. 1.
Regarding claim 9, the proposed combination of Cucci, Tatum and Chaimowicz teaches the claimed invention except for specifically stating forming the type of optoelectronic device.  However, various types of optoelectronic devices are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use known types of optoelectronic devices such as a direct bandgap device as a matter of obvious design variation depending on the application.  
Regarding claim 11, Cucci discloses the optical converter circuit powerable solely by the electrical energy from the optoelectronic device in column 1, lines 34-38.
Regarding claim 12, Cucci discloses the optical converter circuit powerable directly by said electrical energy from the optoelectronic device without any voltage up up-conversion in Fig. 1.

Regarding claim 27, the proposed combination of Cucci, Tatum and Chaimowicz teaches the claimed invention except for specifically stating the wavelength of the beams.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed wavelengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cucci et al. (5,528,409) in view of Tatum et al. (7,831,152 from Applicant’s Information Disclosure Statement) further in view of Chaimowicz (GB 1101223 A) and further in view of Schubert et al. (“Electroluminescence induced by photoluminescence excitation in GaInN/GaN light-emitting diodes” from Applicant’s Information Disclosure Statement).
 et al, henceforth Schubert, discloses an optical device configured to perform photo-induced electroluminescence which reduces the power requirements in pages 191105-1 to 191105-3.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the time of the invention would have found it obvious to use the claimed converter circuit as disclosed by Schubert in the device of the proposed combination of Cucci, Tatum and Chaimowicz for the purpose of conserving power.  Further, Tatum discloses the use of capacitors in the control block of the optical probe in column 18, lines 3-16 and as such, one having ordinary skill in the art would find it obvious to disconnect the optoelectronic device from its power source during which photo-induced electroluminescence occurs and to use a capacitor to bridge that period of time in order to further conserve power.  

Response to Arguments
Applicant's arguments, see pages 8-12, with respect to claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 11, 2021